—Appeal by the defendant from a judgment of the County Court, Putnam County (Sweeny, J.), rendered July 14, 1998, convicting him of rape in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, five instances of prior bad acts toward the complainant were admissible to complete the narration and to demonstrate the intentional use of force, thereby contradicting the defendant’s claim of consensual sex (see, People v Howard, 285 AD2d 560; People v Cook, 251 AD2d 1033, affd 93 NY2d 840; People v Shorey, 172 AD2d 634, 635). In addition, the court providently exercised its discretion in weighing the probative value of the evidence against its prejudicial effect (see, People v Hudy, 73 NY2d 40, 55; People v Alvino, 71 NY2d 233, 242; People v Carver, 183 AD2d 907; People v Thompson, 158 AD2d 563).
The defendant’s remaining contentions are without merit. Ritter, J. P., Florio, Feuerstein and Crane, JJ., concur.